Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The abstract have been amended see below:
(Currently Amended Abstract ): The device comprises a plurality of inflatable air cushion members (6) of a flexible but non- stretchable air tight sheet material (1) in hose-connection (11) with an inflation tool (12). Each inflatable air cushion member (6) is formed as a bag unit comprising opposite layers of [said]  the  sheet material (1, 1') provided face to face and joined along an edge area (4) to form a double layer edge. Surface modification of the cushion members, for example by a sleeve or pouch into which the cushion members are inserted, is used to adjust the properties of the device for an [optimized] optimized lifting process. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not suggest nor teach first and second material of bag unit being joined to form double layer edge being claimed in combination with the other claimed limitations having a specific configuration.
The closest prior art is United Kingdom patent which discloses the use of two different material but these are interwoven together which is not what the applicant is doing. The applicant was aware of the patent and listed it as admitted prior art. 
The prior art search of the examiner did not turn up any patents that were using two materials.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 16, 2021